COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                           §

 GABRIEL MARTIN DEL CAMPO,                      §              No. 08-17-00012-CV

                      Appellant,                §                   Appeal from the

 v.                                             §                  383rd District Court

 ELISA MARTIN DEL CAMPO,                        §            of El Paso County, Texas

                      Appellee.                 §                  (TC# 2011-CM001)

                                                §
                                            ORDER

       Pending before the Court is Appellant’s motion for an extension of time to file

designation of mediator. The motion is GRANTED. The parties are directed to provide the

Court with the name of the mediator no later than March 10, 2017. Our order of mediation

referral issued on February 2, 2017 otherwise remains in effect.

       IT IS SO ORDERED this 3rd day of March, 2017.


                                             PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.